Citation Nr: 1727619	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression.

3.  Entitlement to a compensable initial rating for left-ear hearing loss disability.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
REPRESENTATION

Appellant represented by:	Atiya Munroe, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971 and from September 1990 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; a March 2011 rating decision by the Appeals Management Center in Washington, DC; and an October 2014 rating decision by the VA RO in Nashville, Tennessee.

These matters were previously remanded in August 2015 in order to afford the Veteran a hearing on the issues of entitlement to service connection for hypertension, service connection for an acquired psychiatric disorder, and a higher evaluation for left ear hearing loss disability, and to issue a Statement of the Case (SOC) on the claims for increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities.  
In January 2017, the Veteran presented testimony before the undersigned Veterans Law Judge at a travel board hearing held in St. Petersburg, Florida.  The only testimony elicited at this hearing included the issues of service connection for hypertension and acquired psychiatric disability, as well as, increased rating for left ear hearing loss.  Testimony regarding the issues of increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities was not taken in January 2017, because those issues were not on appeal before the Board.  A copy of the transcript has been associated with the electronic claims folder.  

Following the January 2017 Board hearing, a SOC was issued by the St, Petersburg, Florida RO in March 2017 on the issues of increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities.  Thereafter, the Veteran perfected an appeal for these issues by filing a VA Form 9 in March 2017.  On the VA Form 9 the Veteran indicated that he wished to present testimony on his peripheral neuropathy issues by a live videoconference at a local VA office. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016).  Notably, for hypertension, regulations provide that hypertension for VA purposes must be confirmed by readings taken two or more times on at least three different days, and hypertension means that the diastolic blood pressure is predominately 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's treatment records show that the Veteran's blood pressure readings in December 1991 and May 1992 were 130/110 on both occasions.  Treatment records also show that the Veteran was diagnosed with hypertension in August 1992, a diagnosis which was confirmed by a VA examiner in June 2009.  However, the examination is not adequate for rating purposes as the June 2009 VA examiner was unable to offer a medical opinion regarding the Veteran's hypertension without resorting to mere speculation.  As the June 2009 examiner was unable to provide an opinion regarding the etiology or onset of the Veteran's currently diagnosed hypertension, additional development is necessary to obtain an adequate medical opinion. 

Left Ear Hearing Loss

The Veteran is seeking a compensable evaluation for left ear hearing loss.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).

The Veteran was last afforded a VA audiological examination in January 2009.  The audiogram conducted in January 2009 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
60
70
75
80

Speech discrimination scores were reported as 82 in the right ear and 64 in the left ear. 

During the pendency of the appeal, the Veteran submitted a January 2017 audiological examination conducted by a private audiologist which showed puretone readings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
35
70
65
80

The January 2017 audiology examination did not include the use of the Maryland CNC speech discrimination test and therefore is inadequate for rating purposes.  However, due to the discrepancies in between the results in the puretone threshold tests of January 2009 and January 2017, especially at 1000 hertz, a new audiological examination should be conducted to ascertain the currently level of severity of the Veteran's hearing loss disability. 

Acquired Psychiatric Disability, Claimed as Anxiety and Depression

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is claiming service connection for his acquired psychiatric conditions, claimed as anxiety and depression.  His VA treatment records also show that that he was diagnosed with Post Traumatic Stress Disorder (PTSD) in August 2014.  The Veteran's VA treatment records from August 2006 indicate that the Veteran believed his stressors included seeing body bags while serving in Vietnam and fear of a chemical gas attack while stationed in Southwest Asia.  He reiterated these claims during his January 2017 Board hearing.  His service personnel records also show that he served in both Vietnam and Southwest Asia. 

Therefore, a remand is necessary to determine the etiology of the Veteran's PTSD. 

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

As noted in the introduction, the Veteran was issued an SOC on the issues of increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities in March 2017.  When he perfected his appeal, the Veteran indicated that he wished to present testimony on his peripheral neuropathy issues by a live videoconference at a local VA office. 

While the Veteran was afforded a January 2017 hearing before the undersigned VLJ on his pending claims for service connection for hypertension and acquired psychiatric disability and increased rating for left ear hearing loss, the Veteran has not had an opportunity to present testimony on his claims for increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities.  Therefore a remand is necessary in order to afford the Veteran a hearing on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his hypertension.

After reviewing the entire record, to include any blood pressure measurements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in active service, or within one year of separation.

In his or her opinion, the examiner should specifically address the blood pressure readings taken during his December 1991 cardiovascular risk screening and May 1992 over 40 examination.

3.  The Veteran should be afforded a VA audiological examination in order to determine the current severity of his left ear hearing loss disability.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe, in detail, the functional effects caused by the Veteran's left ear hearing loss.  This should include a full description of the additional levels of impairment that the Veteran's left ear hearing loss has on his ability to function, especially in settings in which there is background noise and in occupational settings.  The VA examiner should attempt to estimate the degree to which the Veteran's puretone and Maryland CNC test results would be further impaired by the presence of background noise and other noises in an occupational setting.

This opinion should also address the nature and severity of the Veteran's symptoms due to his service-connected left ear hearing loss disability, to include whether the Veteran has symptoms due to his service-connected left ear hearing loss disability that are not contemplated by the rating criteria. 

A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination by a psychiatrist or psychologist to determine whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-V for a diagnosis of PTSD); and, if so, to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. 

The examiner should:

(a)  Identify any psychiatric disorder that is currently manifested or shown in the record at any time since October 2008.

(b)  For each psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the identified disorder is related to service.  For any psychiatric disorder that is it at least as likely as not related to service, the examiner should specifically identify the particular incident(s) or situation(s) in service upon which the positive opinion is based.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

5.  Transfer the Veteran's medical file to the VA RO in St. Petersburg, Florida, and have that RO schedule the appellant for a videoconference Board hearing on the issues of increased rating for peripheral neuropathy of the right and left lower extremities and service connection for peripheral neuropathy of the right and left upper extremities.  The claimant should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

6.  After completion of the above and any additional development deemed necessary, the issues of entitlement to service connection for hypertension and an acquired psychiatric disorder as well as claim for a higher evaluation for left ear hearing disability should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, these claims should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




